People ex rel. LaBrew v Gonzalez (2017 NY Slip Op 06287)





People ex rel. LaBrew v Gonzalez


2017 NY Slip Op 06287


Decided on August 23, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 23, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON
LINDA CHRISTOPHER, JJ.


2017-04430

[*1]The People of the State of New York, ex rel. Lawrence P. LaBrew, on behalf of Quamari McAllister, petitioner, 
vEric Gonzalez, etc., et al., respondents.


Lawrence P. LaBrew, New York, NY, petitioner pro se.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Jodi L. Mandel and Laurie Baio of counsel), respondent pro se.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application for the release of Quamari McAllister pursuant to CPL 30.30(2)(a) in connection with Kings County Indictment No. 6013/15.
ADJUDGED that the writ is dismissed, without costs or disbursements.
Habeas corpus relief does not lie, as Quamari McAllister is no longer being detained (see People ex rel. Wilder v Markley, 26 NY2d 648; People ex rel. Lawrence v Kluewer, 148 AD3d 942).
LEVENTHAL, J.P., LASALLE, BRATHWAITE NELSON and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court